Death Opinion


















IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-55,996-02




EX PARTE TROY CLARK



ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 007-81708-98 IN THE 7TH JUDICIAL DISTRICT COURT
FROM SMITH COUNTY


 
Alcala, J., filed a concurring statement.

CONCURRING STATEMENT

           Largely for the reasons expressed by the United States Fifth Circuit Court of Appeals
in Clark v. Thaler, I join this Court’s order dismissing the subsequent application for a writ
of habeas corpus filed by Troy Clark, applicant.  See Clark v. Thaler, 673 F.3d 410, 422 (5th
Cir. 2012).  Applicant murdered at least three people and, at the punishment phase of his
capital murder trial, took the stand and asked the jury to give him a death sentence.  The
additional mitigation evidence he presents today is not so different in character from what
he presented in his earlier application as to warrant a different determination on the prejudice
prong of Strickland v. Washington, 466 U.S. 668 (1984). Furthermore, given applicant’s
behavior on the witness stand at the punishment phase, during which he continued to deny
his guilt, expressed no remorse, and asked the jury to give him the death penalty, it is
improbable that the presentation of mitigation evidence relating to his troubled childhood and
cognitive deficits would have persuaded the jury to sentence him to life instead of death. 
Although current habeas counsel presents important legal questions that should be answered
by this Court in an appropriate case, I cannot conclude that this is such a case. 
Filed: May 7, 2014
Do Not Publish